DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Egner-Walter et al (US patent application publication 2011/0302738) in view of Ernst et al (US patent application publication 2016/0144827).
	The publication to Egner-Walter discloses the invention substantially as is claimed.  Egner-Walter discloses a wiper arm spoiler device (7b, 13, fig. 4) formed by co-extrusion of different plastics (para. 23) and comprises a base member (13.2, note fig. 3), a wind deflector unit (7b, upper 13.1) arranged on the base member and defining a wind deflector element (7b) extending vertically upwardly from the base member along a direction that is perpendicular to and away from the windshield (2) along plane (M).  The wind deflector unit (7b, upper 13.1) includes a flat wind direction face (12.2 fig. 2, equal to slanted face on left side of unit fig. 4) along one side of the wind deflector unit that defines with back face (12.1 fig. 2, equal to vertical face on right side of unit fig. 4) a narrowing portion of the wind deflector unit.  The narrowing portion decreases in lateral width moving vertically upward away from the base member wherein an upper end of the wind deflector unit defines a tip of the wind deflector unit (upper ridge of unit).  A coupling unit (lower 13.1) couples the wind deflector unit to a wiper rod (6).  The coupling unit includes an arm extending below the wiper rod and partially defines a cavity with the base and deflector unit that receives the wiper rod therein (fig. 4).  At least one washing water channel (23) is disposed within the wind deflector unit such that the cavity that receives the rod (6) is disposed vertically between the washing water channel and the arm.  The washing water channel (23) is disposed within the narrowing portion of the deflector unit.  Figure 4 shows the positioning of the water channel as claimed in a narrowing portion of the deflector unit since the deflector unit tapers upwardly from the rod (6), above which the water channel (23) is provided.
	The publication to Egner-Walter discloses all of the above recited subject matter with the exception of the deflector unit including a concave wind direction face instead of a flat wind direction face.
	The publication to Ernst discloses a wiper arm spoiler device (210a, fig. 5) that narrows vertically to provide a vertical back face (right side) and a concave wind direction face (left side).  Concavely forming wind direction faces of spoiler devices is well established in the wiper arts.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wind direction face of Egner-Walter as concave, as clearly suggested by Ernst, to enhance interaction with airflow thereover and increase downforce.
	With respect to claim 3, the washer water channel (23) of Egner-Walter is deemed constructed at least partially integrally with the wind deflector unit (7b, upper 13.1, fig. 4) as it is formed therewith.
	With respect to claims 4 and 5, the spoiler device of Egner-Walter includes a spray nozzle element (24, fig. 4) formed at least partially integrally with the wind deflector unit.
  	With respect to claim 6, the base member (13.2), the wind deflector unit (7b, upper 13.1), a wall which delimits the washing water channel and/or the coupling unit (lower 13.1) are constructed from at least two material components, as set forth above.  Note paragraph 23.
	With respect to claims 7 and 15, Egner-Walter discloses that the two materials to make the spoiler device are of different hardness (para. 23).  Egner-Walter discloses that the deflector element (7b) that includes the washing water channel (23) formed by tube like section (22) is formed of a softer or lower resilience material, while the coupling unit (lower 13.1) arm is formed of a harder or lower resilience material.

With respect to claims 8 and 16, Egner-Walter discloses the provision of an integrated heating element (20, fig. 3) within the washing water channels of the spoiler device.  While such is clearly shown in figure 4, a reference numeral has not been provided.
	With respect to claim 9, the washing water channel (23) as shown in figure 4 appears outside of center planes that would pass through the wiper rod (6).
With respect to claim 17, figure 4 of Egner-Walter shows a windshield wiper including rods (6) forming a wiper arm that is attached to the spoiler device (7b, 13).

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brillenburg Wurth (US patent 3,793,666) in view of De Block (US patent application publication 2009/0089956).
	The publication to Brillenburg Wurth (Hereinafter Wurth) discloses the invention substantially as is claimed.  Wurth discloses a wiper arm spoiler device (figs. 4 or 5) comprising a base member (30) with a wind deflector unit arranged thereon.  Such wind deflector unit includes a wind deflector element (27) extending vertically upwardly from the base member along a direction perpendicular to and away from a windshield (16, fig. 2) during use of the wiper arm spoiler device.  A coupling unit incorporated with the base member is configured to couple the wind deflector unit to a wiper rod (3) of a wiper arm.  The coupling unit includes a cavity (33) that receives the rod therein.  The coupling unit includes an arm (generally 32) configured to extend underneath the wiper rod (see fig. 4) when the wiper rod is received by the cavity.  At least one washing water channel is provided within a flexible hose (tubular structure 12).  Such hose is disposed fixed within and circumferentially surrounded by the wind deflector unit by clamping (col. 2, lines 5-10).  The cavity is disposed vertically between the washing water channel and the arm.  Such is clearly shown in all the figures 4 and 5.

The publication to Wurth discloses all of the above recited subject matter with the exception of the spoiler device including two material components of differing resilience levels, wherein the washing water channel or tubular structure is a second material having a hardness less than the first material.
	The publication to De Block discloses a spoiler device (38, fig. 9) wherein the coupling unit (40) thereof is provided of a harder/more resilient material (para. 25) than the remainder of the spoiler device to provide increase stabilization (lateral guidance) of the coupling unit and thus enhanced positive mounting retention.  The spoiler device is formed by extrusion such that the two materials thereof are fixed together.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the coupling unit of Wurth, which includes the base in of the Wurth spoiler device, of a hard/less resilient material than the remainder thereof, as clearly suggested by De Block, to enhance retention of the spoiler device with the wiper rod by providing increase stabilization of the coupling unit shape.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide that portion of the wiper arm spoiler device of Wurth that surrounds the tubular structure (12) of a hard/less resilient material for like rationale of increased securing of the flexible tubular structure therein.  As Wurth requires that the hose (12) be of a flexible (col. 2, line 5) material for conformance to the spoiler, while De Block teaches a hard material in the coupling area for securement, such would provide for the tubular structure being of a material having a hardness less than that of the first material.
	With respect to claims 19 and 20, there appears washing water channels provided on two sides of the base member (30, fig. 4) and are provided separated by a main extent plane passing vertically through the base member and wiper rod (3).
	With respect to claims 21 and 22, note spray nozzle elements (generally openings 14, fig. 4) communicating with tubular washing water channels in tubular structure (12) via spray channels passing laterally therethrough.
	With respect to claim 23, since the tubular structure (12) is clamped with the base member, it is deemed integrally connected thereto in a solidified state as claimed.

Response to Arguments

Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive in view of the art as applied above.
	Applicant’s discussion of the rejection of claims as being anticipated by Wurth is noted and persuasive.  However, as set forth above, Egner-Walter includes the washing water channel (23, fig. 4) provided on a narrowing portion of the wind deflector unit as claimed.  The provision of the wind direction face as being of concave shape is clearly suggested by Ernst.
	Applicant’s discussion of the rejection of claims as being anticipated by Egner-Walter is noted and persuasive.  Egner-Walter does not appear to have a tubular structure circumferentially surrounded in part by a harder first material as claimed.  However, as set forth above, Wurth appears to teach that the tubular structure (12) is a flexible material that is clamped to the spoiler and at least partially surrounded thereby as shown in figure 4.  To provide the coupling unit of Wurth, which includes the base in of the Wurth spoiler device, of a hard/less resilient material than the remainder thereof, as clearly suggested by De Block, to enhance retention of the spoiler device with the wiper rod by providing increase stabilization of the coupling unit shape appear obvious.  It also would have been obvious to provide that portion of the wiper arm spoiler device of Wurth that surrounds the tubular structure of a hard/less resilient material to enhance retention of the flexible tubular structure therein in the same fashion.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
13 July 2022